DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract is a recitation of the claims. The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 7 and 17 objected to because of the following informalities:  claims 7 and 17 are dependent upon claim 5 and 15 respectively making them improper in their current form as there are intervening claims (claims 6 and 16) in between them and the claims they are dependent upon. Either claims 6 and 16 should also be dependent upon claims 5 and 15 (which is the most likely scenario given the limitations of claims 6 and 16) or claims 7 and 17 should be dependent upon claims 1 and 11 or claims 6 and 16 to be proper.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 and 16 recites the limitation "the second management data".  There is insufficient antecedent basis for this limitation in the claim. This is the first mention of second management data in the claim sets as claim 6 and 16 are dependent upon claims 1 and 11 respectively. It appears that these claims should have been dependent upon claims 5 and 15 instead as that is the first mention of the second management data in the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bensity (US PGPub 2019/0278523).
Regarding claim 1, Bensity teaches a memory system comprising: a nonvolatile memory device to store data, and a memory controller (Fig. 1 and Paragraphs [0036]-[0038], show the memory device, which can be an SSD, that contains a non-volatile memory and device controller (memory controller)), configured to:  5manage first information allocated to each user and including first management data (Paragraph [0055]-[0060], states that the commands can have host assigned priority as well as uses weights to determine which command to execute. Since the controller is managing the arbiters that are making decisions based on the weights and assigned priorities it is therefore managing the data (since it is using the data it has to be managed)), perform first processing for an access to the nonvolatile memory device when an access request to the nonvolatile memory device has been received from the user 10and the first management data is equal to or larger than a first value, and perform second processing for an access to the nonvolatile memory device when the first management data is equal to or larger than a second value (Paragraphs [0055]-[0060], describes the various priorities and weights that are assigned to the different classes of commands. The values of these weights and priorities determine which command gets processed. Admin and urgent commands are given the highest priority (have a value equal to or greater than a second value) and will lead to the processing of an administrative function (second processing) while the commands from the users/applications will be given lesser weight (having a value greater than or equal to a first value) and when it is determined they can be processed will lead to the execution of that user/application command (first processing)).
Regarding claim 2, Bensity teaches all the limitations of claim 1. Bensity further teaches wherein the first management data varies between users (Paragraph [0071], states that quality of service may be used to determine the execution of commands. Quality of service is a characteristic that will vary and determine priority of commands and resources within a system).
Regarding claim 9, Bensity teaches all the limitations of claim 1. Bensity further teaches wherein the memory controller determines whether or not the second 20processing needs to be performed (Paragraph [0060] and [0068]-[0069], describe using the weighted round-robin system as well as checking for deadlocks and blockage to determine whether or not to process certain commands).
Regarding claim 10, Bensity teaches all the limitations of claim 1. Bensity further teaches wherein the first processing is processing based on the access request, and the second processing is processing not based on the 25access request (Paragraphs [0055]-[0060], as stated in the rejection to claim 1, the highest priority is given to admin commands while lower priority is given to user/application commands. This can also be seen in Paragraph [0068] with the mention of checking if the event is internal or external).
Regarding claims 11, 12, 19, and 20, claims 11, 12, 19, and 20 are the controller claims associated with claims 1, 2, 9, and 10. Since Bensity teaches all the limitations to claims 1, 2, 9, and 10, it also teaches all the limitations to claims 11, 12, 19, and 20; therefore the rejections to claims 1, 2, 9, and 10 also apply to claims 11, 12, 19, and 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bensity in view of Singh et al. (US PGPub 2017/0010916, hereafter referred to as Singh).
Regarding claim 3, Bensity teaches all the limitations to claim 1. Bensity does not teach wherein the memory controller refrains from performing the first processing until the first management data becomes equal to 20or larger than the first value when an access request to the nonvolatile memory device has been received from the user and the first management data is not equal to or larger than the first value.
Singh teaches wherein the memory controller refrains from performing the first processing until the first management data becomes equal to 20or larger than the first value when an access request to the nonvolatile memory device has been received from the user and the first management data is not equal to or larger than the first value (Paragraph [0195]-[0196] and [0199], state that for an entity commands can be executed until its credits noted in its balance (which is part of its budget) (first management data) becomes exhausted at which point the system will stop/suspend execution of commands from that entity until credits are returned/reset for the entity by the command completion block (refrains from processing until the first management data becomes equal to or greater than the first value)). It would have been obvious to one of ordinary 
Regarding claim 4, Bensity teaches all the limitations to claim 1. Bensity does not teach wherein the 25memory controller refrains from performing the second processing until the first management data becomes equal to or larger than a second value when the first management- 50 - data is not equal to or larger than the second value.
Singh teaches wherein the 25memory controller refrains from performing the second processing until the first management data becomes equal to or larger than a second value when the first management- 50 - data is not equal to or larger than the second value (Paragraph [0195]-[0196] and [0199], as stated in the rejection to claim 3, this is done for each entity all of which have their own budgets/amount of credits given depending on the service level agreement assigned to the entity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bensity to utilize the credit system of Singh when executing commands so as to adjust for overall efficiency, which can further translate to increased efficiency for each device over time (Singh, Paragraph [0198]).
Regarding claim 5, Bensity teaches all the limitations to claim 1. Bensity does not teach wherein the memory controller updates the first management data based on second management data when a first condition is 5satisfied.
(Fig. 4 and Paragraph [0191]-[0193], states that there is a balance which keeps track of the amount of credits that an entity has and can indicate when the credits have been exhausted meaning that the balance has to be updated each time a command is executed as well as completed. Paragraph [0196] also states that the completion block can update the budgets by resetting/returning credits in that budget). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bensity to utilize the credit system of Singh when executing commands so as to adjust for overall efficiency, which can further translate to increased efficiency for each device over time (Singh, Paragraph [0198]).
Regarding claim 6, Bensity teaches all the limitations to claim 1. Bensity does not teach wherein the second management data is included in the first information.
Singh teaches wherein the second management data is included in the first information (Paragraph [0191]-[0193], as stated in the rejection to claim 5, the budgets can have various parts, such as the balance)
Regarding claim 7, Bensity and Singh teach all the limitations to claim 5. Singh further teaches wherein the 10second management data is determined based on a user's billing amount (Paragraph [0044], [0139], and [0158] the credit system is based on the hosts’ service level agreements to provide a particular quality of service. While not technically called a billing amount these are equivalent as they both determine the level of service that will be provided to the user/host). The combination of and reason for combining are the same as those given in claim 5.
Regarding claim 8, Bensity teaches all the limitations to claim 1. Bensity does not teach wherein the memory controller subtracts the first value from the first management 15data when performing the first processing, and subtracts the second value from the first management data when performing the second processing.
Singh teaches wherein the memory controller subtracts the first value from the first management 15data when performing the first processing, and subtracts the second value from the first management data when performing the second processing (Paragraph [0191]-[0193], as stated in the rejection to claim 5, the balance keeps track of the number of credits left for an entity so as commands are processed the credits are deducted from the balance until a credit exhaustion status happens. This is done for all entities). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bensity to utilize the credit system of Singh when executing commands so as to adjust for overall efficiency, 
Regarding claims 13-18, claims 13-18 are the controller claims associated with claims 3-8. Since Bensity and Singh teach all the limitations to claims 3-8, they also teach all the limitations to claims 13-18; therefore the rejections to claims 3-8 also apply to claims 13-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132